Exhibit 10.1

PLACER SIERRA BANCSHARES

2007 Executive Annual Incentive Plan Document

Establishment and purpose of the Plan

The 2007 Executive Annual Incentive Plan (Plan) for Placer Sierra Bancshares
(PLSB) is established as of January 1, 2007. The Plan is designed to promote
exemplary performance and enhance shareholder value by focusing eligible
employees on key PLSB and it’s subsidiary Placer Sierra Bank (PSB) metrics and
providing rewards for excellent performance as measured by those metrics.

Eligibility

The following positions are eligible for this Plan:

 

  •   CEO

 

  •   President & Chief Operating Officer, PLSB

 

  •   Chief Financial Officer, PLSB

 

  •   General Counsel, PLSB

 

  •   Chief Credit Officer, PSB

 

  •   PSB So. Cal and SWCB Division Presidents

 

  •   Placer Sierra Bank Executive Vice Presidents limited to the following
EVP’s; EVP, Director of Human Resources; EVP, Director of Operations; EVP, Chief
Financial Officer PSB; EVP, Retail Division Manager; EVP, Chief Information
Officer; and EVP, Valley Region

To be eligible for incentive payout, participants must:

 

  a) be employed on the last day of the fiscal year and on the date of the
incentive payout, or

 

  b) have ceased employment from PLSB or PSB for one of the reasons cited in the
section titled “Changes in Employment Status”.

Performance Period

The period of the Plan is PLSB’s fiscal year, January 1 to December 31, 2007

Performance Metric

The performance metric for the fiscal year 2007 is PLSB budgeted GAAP net
income.



--------------------------------------------------------------------------------

2007 Executive Annual Incentive Plan Document

Page 2 of 4

Funding Threshold

A minimum level of PLSB performance must be achieved before any incentives will
be paid to the PLSB or PSB executives. The Chief Executive Officer of PLSB will
recommend, and the Compensation Committee (Committee) will approve, the
threshold performance level(s) each year.

Incentive Opportunities

Each position has a Target Incentive established as a percent of base salary:

 

Position

  

Target Incentive

as a % of

Base Salary

 

CEO

   31 %

Chief Operating Officer

   31 %

Chief Financial Officer, PLSB

   31 %

General Counsel

   26 %

Chief Credit Officer

   24 %

PSB & SWCB So. Cal Division President

   24 %

Other PSB Executives

   24 %

The incentive amount will be adjusted by a “multiplier”, depending on the level
of performance. No incentive will be paid should GAAP net income fall below 85%
of Target. Incentives will be “capped” at 110.0% of Target.



--------------------------------------------------------------------------------

2007 Executive Annual Incentive Plan Document

Page 3 of 4

The following is the established schedule for each performance against the GAAP
net income goal:

 

Actual Performance as a % of Target

  

Incentive Target

Multiplied by:

 

120%

   110.0 %

115%

   107.5 %

110%

   105.0 %

105%

   102.5 %

100%

   100.0 %

  95%

   90.0 %

  90%

   80.0 %

  85%

   70.0 %

Less than 85%

   0 %

If performance on GAAP net incomes falls below 85%, no incentive will be paid.

Note: This schedule represents a step calculation. To determine the correct
multiplier, actual performance as a percent of target will be rounded to the
nearest whole number. For example, actual performance of 89.5 to 94.49 will
respond to a multiplier of 80%.

Incentive Calculation

Incentives are calculated as a percentage of base salary. Base salary for
purposes of this Plan excludes other types of pay including commissions,
bonuses, incentives, expenses, and any other “extraordinary” pay. For
participants who have been employed less than a full year, or have terminated
for any reason outlined in the section titled “Change in Employment Status”,
incentive will be calculated on base salary actually earned during the year.

Payment of Incentive

Incentives will be paid no later than 75 days following the end of the fiscal
year, or in the event of a change in control, the earlier of 90 days after such
change in control or 75 days following the end of the fiscal year 2007.

To the extent required by law at the time the incentive is paid, all applicable
federal, state and local taxes will be withheld. Any payroll deductions required
by benefit plan document(s) will also be withheld.



--------------------------------------------------------------------------------

2007 Executive Annual Incentive Plan Document

Page 4 of 4

Change in Employment Status

If a participant’s employment terminates during the Plan year because of death,
disability, retirement, or change in control, the participant will be entitled
to a pro-rata portion of the incentive. If termination occurs for any other
reason, no incentive will be payable for the Plan year.

For purposes of this Plan, a participant may be eligible for retirement status
if he or she has attained age 65 and has worked for PLSB or PSB at least five
(5) years.

Plan Administration

The Committee will administer the Annual Incentive Plan, and have the authority
to:

 

  •   Interpret Plan provisions.

 

  •   Amend or terminate the Plan.

 

  •   Establish the funding threshold, if any.

 

  •   Ensure performance metric is met before incentives are paid.

Amendment, Modification and Termination of the Plan

The Committee may amend, modify, or terminate the Plan at any time. Any changes
will be communicated to the participants as soon as practical.

Plan Does Not Create Employee Rights

Nothing in this Plan shall alter or amend PLSB’s or PSB’s employment at-will
policy.